By the Coubt.
Denio, J.
The fact that the prisoner had the altered note in his possession was fully proved; and the only question was as to his knowledge of its character, and his intention respecting it. The prosecution affirmed that he possessed it with the intent to pass it as true. If he was concerned in altering it from a lower denomination, and especially if he carried on to any extent the business of detaching the numerals from genuine bills and affixing them to the notes of a lower denomination, it would naturally be presumed that he had some object in doing so, and none which could be suggested would be so probable as that he intended to pass off the note which was found on him, which had been dealt with in the same way. Very strong evidence to show him engaged in this unlawful practice was given, independently of that which *574arose out of the search of the person of his wife ; but the prosecution was not content to rest the case upon that evidence, but persisted, against the prisoner’s objection, in showing that she had in her possession engraved figures, cut from genuine bills, suited to the commission of this species of forgery. If this evidence was incompetent, the supreme court was right in reversing the judgment, whatever- may he thought of. the strength of the case against the prisoner upon the .other evidence.
There was no other evidence of any concert between the prisoner and his wife, or that they were mutually engaged in altering bank-bills, or that either of them had any knowledge of the facts which were proved against the other. Where two persons sustaining the relation of husband and wife are each found doing acts indicating criminal designs of the same nature, there are strong reasons for conjecturing that they are conspiring together; but it is mere conjecture, and not evidence, even presumptive of the fact. How, the possession by the wife of these fragments of notes was enough, legally, to fix upon her the suspicion of criminal intention; but the presumption would not attach to the husband, unless we shall first suspect, that, from their domestic relation, one. of them (and especially the female) would not engage in such an enterprise without the co-operation of the other. But such a suspicion, though natural enough, is quite too vague to be made the foundation of a criminal judgment. If this, evidence should be held competent, I do not see but that the criminal conduct of the wife, in any matter which admitted of the par-., ticipation of another, might always be given in evidence against the husband, upon the presumption of concurrence growing out of the conjugal relation. The evidence was clearly incompetent, and, without examining the other exceptions, we must hold that the judgment was erroneous, and that it was rightly reversed by the supreme court.
The judgment of the supreme court should be affirmed.
Deast, J.,
was of opinion that inasmuch as the house of the prisoner, or his store, might have been searched, or any person in the house who might have been associated with him, — and *575if anything had been found on such person, or in the house, which was connected with the bills found on the prisoner, it would have been evidence for the consideration of the jury,— a fortiori, the possession of the wife who was cohabiting with 'the husband was competent evidence.
A majority of the judges concurred in reversing the judgment.